Citation Nr: 1521629	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  14-44 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for pulmonary fibrosis.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Gielow, Counsel




INTRODUCTION

The Veteran served on active duty from May1954 to May 1956.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2013 decision (simplified notification letter) by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After carefully reviewing the record, the Board finds that a remand is necessary for additional development.  

I.  Unavailability of Service Personnel and Treatment Records

It is important to note that some of the Veteran's service treatment records and service personnel records are unavailable and appear to have been destroyed in the 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  The Board recognizes that there is a heightened obligation to assist the appellant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been, or in actuality were, destroyed while the file was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005) ("[W]hen VA is unable to locate a claimant's records, it should advise him to submit alternative forms of evidence to support his claim and should assist him in obtaining sufficient evidence from alternative sources"); Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

However, it does not appear that the Veteran has been adequately advised of the unavailability of some of his service records or advised that he may submit evidence from alternative sources to establish his claim for service connection.  Such alternate forms of evidence may include "buddy statements" from fellow service members.  Moreover, he was not provided with an NA Form 13055 to complete so that additional efforts could be made to locate records from other sources in an attempt to reconstruct the lost service data.  See M21-MR Part III.iii.2.E.26 (pertaining to records destroyed at the NPRC). 

II.  Outstanding Private and VA Treatment Records

A remand is also necessary to obtain outstanding private and VA treatment records.  In this regard, in an October 2012 letter, Dr. J.L.B. indicated that he had been treating the Veteran for his respiratory conditions since March 2008.  However, no private treatment records from this physician have been obtained.  Additionally, VA treatment records though October 2012 have been downloaded to Virtual VA.  To the extent that the Veteran may have received treatment since October 2012, VA must obtain these records, as well.  See Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992) (per curiam) (indicating that documents, such as medical records generated by VA, are considered constructively part of the record before the Board).

III.  VA Examination and Opinion

After reviewing the evidence, the Board finds that a remand is necessary in order to provide the Veteran with a VA examination and opinion regarding his claimed respiratory disorders.  As an initial matter, the Veteran served in Japan as a chief cargo checker and he alleges that he was exposed to chemicals while performing duties as a petroleum inspector.  See July 2013 claim.  A June 2014 VA note indicates that the Veteran's contentions that he fueled tankers "is consistent with is [Military Occupational Specialty]," and the Veteran's private physician noted the Veteran's military history of being exposed to various chemicals as a petroleum inspector in the U.S. Army.  This, coupled with his private physician's opinion that his current respiratory conditions "may be causally related to his exposure to various chemicals during his time of service," is sufficient to satisfy the low threshold set forth in McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), that his current complaints "may" be related to service.

To the extent that the record indicates that the Veteran was scheduled for a VA examination and opinion, a July 2014 email indicates that the request was cancelled because the Veteran was in California caring for his mother-in-law.  The Veteran disputes that this July 2014 conversation took place, insisting that his mother-in-law has been deceased for many years and that he never received notification of the scheduling of a VA examination.  See December 2014 VA Form 9.  Here, there is much doubt as to whether the Veteran was properly notified of a scheduled VA examination and given an opportunity to attend.  As such, documentation of the scheduling of the examination must be included in the claims file.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with a letter that advises him of the unavailability and illegibility of some of his service treatment records and service personnel records that were destroyed in the 1973 fire at the NPRC.  The letter must advise the Veteran to submit alternative forms of evidence to support his claim, including buddy statements, and provide him with an NA Form 13055 to complete in an attempt to reconstruct the lost service data.  

2.   Following receipt of authorization, obtain and associate with the claims file private treatment records from Dr. J.L.B.  Two attempts should be made to obtain relevant non-Federal records, unless a formal finding can be made that a second request for such records would be futile.

3.  Obtain and associate with the claims file any relevant VA treatment records pertaining to the Veteran's claimed respiratory disorders since October 2012.

4.  After the development requested in items (1) through (3) above is completed, schedule the Veteran for an examination to determine the nature and etiology of the Veteran's claimed COPD and pulmonary fibrosis.  The claims file [i.e. both the paper claims file and any relevant records contained in the paperless claims file(s)] must be provided to and reviewed by the examiner.

The examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability or higher) the Veteran's claimed respiratory disorders of COPD and pulmonary fibrosis are related to service.  In rendering the opinion, the examiner is directed to discuss the October 2012 opinion of Dr. D.L.B., as well as the Veteran's duties as a petroleum inspector fueling tanks in service.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.

5.  In the event that the Veteran does not report for the examination, documentation should be obtained showing that notice scheduling the examination was sent to the last known address.  

6.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




